Order unanimously affirmed without costs. Memorandum: Plaintiff appeals from an order denying her motion pursuant to CPLR 4404 seeking to set aside the verdict in favor of defendant. The parties failed to include the motion papers in the joint appendix (see, 22 NYCRR 1000.4 [c]), and thus we are unable to consider plaintiff’s contentions on the record before us (see, Lanaki Dev. v Evans, 289 AD2d 948 [decided herewith]). (Appeal from Order of Supreme Court, Monroe County, Barry, J. — Set Aside Verdict.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Gorski, JJ.